Citation Nr: 1745604	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1964 to July 1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it finds that an addendum medical opinion is necessary before a decision can be made on the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran contends that he has sleeping problems and that his sleep apnea may be related to his service-connected PTSD.  In October 2011, he stated that he had been bothered with sleeping problems for over ten years.  See October 2011 and February 2012 VA Form 21-4138 Statement In Support of Claim.

At his July 2013 VA examination, the Veteran reported that during the 1990s he began to have daytime sleepiness while driving.  In addition, the Veteran believed that his sleep apnea originated from PTSD associated symptoms such as nightmares and restlessness.  The examiner found that the Veteran was first treated for obstructive sleep apnea symptoms in August 2009.  The examiner also assessed that the Veteran had gained 100 lbs. in the last year and was 347 lbs. (BMI 47.7).  The examiner explained that obesity was a recognized risk factor in obstructive sleep apnea and that the Veteran became obese after discharge from the military.  Additionally, the examiner noted that the Veteran did not have any risk factors before and after service.  The examiner concluded that PTSD had no direct etiological or pathophysiological relationship with obstructive sleep apnea or obesity.

By contrast, December 2013 VA treatment records document that "there is a correlation between PTSD and sleep apnea."  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that remand is warranted for an additional VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of the Veteran's sleep apnea.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should discuss the Veteran's lay assertion that sleep apnea originates from PTSD associated symptoms such as nightmares and restlessness and the December 2013 VA Addendum Note that "there is a correlation between PTSD and sleep apnea."

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is causally or etiologically related to his military service, to include any symptomatology noted therein.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected PTSD.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's sleep apnea and describe how such a disability generally presents or develops in most cases, in determining the likelihood that sleep apnea is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




